Citation Nr: 9917484	
Decision Date: 06/24/99    Archive Date: 06/29/99

DOCKET NO.  98-17 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a 
gunshot wound to the left lower extremity.  

2.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
asthma.  

3.  Entitlement to a compensable evaluation for residuals of 
a gunshot wound to the right lower inner thigh.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

G. A. Wasik, Associate Counsel

INTRODUCTION

The veteran served on active duty from February 1953 to June 
1955.  

This matter is before the Board of Veterans' Appeals (Board) 
on an appeal of a July 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO).  In July 1998, 
the RO denied the claim of entitlement to service connection 
for residuals of a gunshot wound to the left lower extremity 
as the claim was not well-grounded.  The RO found that new 
and material evidence had not been submitted to reopen the 
claim of entitlement to service connection for asthma.  
Finally, the RO denied the claim of entitlement to a 
compensable evaluation for residuals of a gunshot wound to 
the right lower inner thigh.  

The issue of entitlement to a compensable evaluation for 
residuals of a gunshot wound to the right lower inner thigh 
is addressed in the remand portion of this decision.  


FINDINGS OF FACT

1.  The claim of entitlement to service connection for 
residuals of a gunshot wound to the left lower extremity is 
not supported by cognizable evidence showing that the claim 
is plausible or capable of substantiation.  

2.  In December 1996, the RO declined to reopen the claim of 
entitlement to service connection for asthma.  

3.  The evidence submitted since the December 1996 
determination wherein the RO  declined to reopen the claim of 
entitlement to service connection for asthma does not bear 
directly and substantially upon the issue at hand, and by 
itself or in connection with the evidence previously of 
record, is not so significant that it must be considered in 
order to fairly decide the merits of this claim.  



CONCLUSIONS OF LAW

1.  The claim for service connection for residuals of a 
gunshot wound to the left lower extremity is not well-
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  Evidence submitted since the December 1996 decision 
wherein the RO declined to reopen the claim of entitlement to 
service connection for asthma is not new and material, and 
the veteran's claim for that benefit has not been reopened.  
38 U.S.C.A. §§ 5108, 7105(c) (West 1991);  38 C.F.R. 
§§ 3.104(a), 3.156(a), 20.1103 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to service connection for 
residuals of a gunshot wound to the left 
lower extremity.

Factual Background

Review of the claims file shows that the veteran's service 
medical records are not available despite attempts by the RO 
to secure them.  The National Personnel Records Center has 
advised the RO that any records belonging to the veteran may 
have been destroyed in the 1973 fire at the center.  

A VA special orthopedic examination was conducted in November 
1974.  The veteran reported that he injured his right thigh 
when a shell exploded on a machine gun he was firing.  
Metallic fragments struck his right inner lower thigh above 
the knee.  

Associated with the claims file is an October 1974 statement 
from the veteran wherein he reported that he injured his 
right leg when a shell exploded in a machine gun he was 
operating.  The veteran did not receive the Purple Heart 
medal for the wound.  

VA outpatient treatment records have been associated with the 
claims file.  In February 1997, the veteran complained of a 
painful left knee.  The provisional diagnosis was rule out 
meniscus tear.  In May 1997, he complained of bilateral knee 
pain, left greater than right.  

Records from the Texas Rehabilitation Commission have been 
associated with the claims file.  On a report of an 
examination that was conducted in October 1996, the examiner 
noted that the veteran had a long history of progressive left 
lower extremity pain since an injury in service at the age of 
32.  "Apparently [the veteran] received shrapnel wounds to 
the left popliteal fossa region requiring an operation."  
Several years later he fractured a leg at an undisclosed 
location.  The veteran complained of pain in the left knee 
and hip after walking more than three blocks.  Physical 
examination revealed that the range of motion of the hips and 
knees seemed to be full.  X-rays of the left knee revealed 
the presence of two metallic screws transfixing the proximal 
tibia.  Residuals of a gunshot wound to the left lower 
extremity was not included as a diagnosis.  

Criteria

The threshold question that must be resolved with regard to 
the claim of entitlement to service connection for residuals 
of a gunshot wound to the left lower extremity is whether the 
veteran has presented evidence of a well-grounded claim.  See 
38 U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  

A well-grounded claim is a plausible claim that is 
meritorious on its own or capable of substantiation.  See 
Murphy, 1 Vet. App. at 81.  

An allegation of a disorder that is service connected is not 
sufficient; the veteran must submit evidence in support of 
his claim that would "justify a belief by a fair and 
impartial individual that the claim is plausible."  See 38 
U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  The quality and quantity of the evidence required to 
meet this statutory burden of necessity will depend upon the 
issues presented by the claim.  Grottveit v. Brown, 5 Vet. 
App. 91, 92-93 (1993).

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  

Lay assertions of medical causation cannot constitute 
evidence to render a claim well grounded under 38 U.S.C.A. 
§ 5107(a) (West 1991); if no cognizable evidence is submitted 
to support a claim, the claim cannot be well grounded.  Id.

In order to obtain service connection, there must be both 
evidence of a disease or injury that was incurred in or 
aggravated by service, and a present disability which is 
attributable to such disease or injury.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  

A claim for service-connection for a disability must be 
accompanied by evidence which establishes that the claimant 
currently has the claimed disability.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); see also Brammer v. 
Derwinski, 3 .Vet. App. 223, 225 (1992) (absent proof of a 
present disability there can be no valid claim).

In a case where the veteran's service medical records are 
presumed destroyed, the Board's obligation to explain its 
findings and conclusions and to consider carefully the 
benefit-of-the-doubt rule is heightened.  O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).


Analysis

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the claimant to produce 
evidence that his claim is well grounded; that is, that his 
claim is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  

Where the determinative issue involves causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is possible or plausible is required.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  

The claimant does not meet this burden by merely presenting 
his lay opinion because he is not a medical health 
professional and does not constitute competent medical 
authority.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Consequently, the veteran's lay assertions cannot constitute 
cognizable evidence, and as cognizable evidence is necessary 
for a well grounded claim, Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992), the absence of cognizable evidence 
renders a veteran's claim not well grounded.

The Board finds the veteran's claim of entitlement to service 
connection for gunshot wound to the left lower extremity to 
be not well-grounded.  There is no evidence of record of the 
existence of residuals of a gunshot wound to the left lower 
extremity which have been linked to active duty.  The Board 
notes that the veteran's service medical records are missing 
and presumed to have been destroyed in a fire at the National 
Personnel Records Center.  However, there is no competent 
post-service medical evidence associated with the claims file 
which demonstrates the veteran currently has residuals of a 
gunshot wound to the left lower extremity, much less linked 
to his period of service.  

The Board notes that on the veteran's original claim received 
in September 1974, he reported that he had received a gunshot 
wound to the right leg in 1954.  On a statement received at 
the RO in October 1974, he reported that he injured the 
inside of his right leg during active duty when a machine gun 
malfunctioned.  At the time of the November 1974 VA 
orthopedic examination, the veteran reported that he had been 
struck by metallic fragments in his right thigh while on 
active duty.  The foregoing statements are significant for 
their lack of any reference to injury to the left lower 
extremity.  

Other than the veteran's own allegations, the only evidence 
of record mentioning that he received a gunshot wound to the 
left lower extremity was included in the records from the 
Texas Rehabilitation Commission.  

On a report of an examination that was conducted in October 
1996, the examiner noted that the veteran had a long history 
of progressive left lower extremity pain since an injury in 
service at the age of 32.  "Apparently [the veteran] 
received shrapnel wounds to the left popliteal fossa region 
requiring an operation."  This record, however, was based on 
the veteran's self reported history.  Medical evidence that 
relies on history provided by the veteran is not probative.  

The United States Court of Appeals for Veterans Claims 
(Court) has made clear that medical opinions based on a 
history furnished by the veteran and unsupported by the 
clinical evidence are of low or limited probative value.  
Curry v. Brown, 7 Vet. App. 59, 68 (1994).  Without a 
thorough review of the record, an opinion regarding etiology 
can be no better than the facts alleged by the veteran.  
Swann v. Brown, 5 Vet. App. 177, 180 (1993).  In effect, it 
is mere speculation.  See Black v. Brown, 5 Vet. App. 177, 
180 (1993).  

As stated by the Court, "[a]n opinion based upon an 
inaccurate factual premise has no probative value."  Reonal 
v. Brown, 5 Vet. App. 458, 561 (1993).  In the current case, 
the examiner who conducted the private October 1996 
examination only reported what the veteran said.  He did not 
provide an opinion as to the etiology of any gunshot wound to 
the left lower extremity.  A gunshot wound to the left lower 
extremity was not included as a diagnosis on the report of 
the examination.  

The VA outpatient treatment records associated with the 
claims file do not show that the veteran received a gunshot 
wound to the left lower extremity.  The records evidence the 
fact that the veteran sought treatment for left knee pain in 
1997.  No residuals of a gunshot wound to the left lower 
extremity were reported in any of the clinical records.  

The veteran's claim that he has residuals of a gunshot wound 
to the left lower extremity as a result of active duty is 
predicated upon his own lay opinion.  As it is the province 
of trained health care professionals to enter conclusions 
which require medical opinions as to causation, Grivois, the 
veteran's lay opinion is an insufficient basis upon which to 
find this claim well grounded.  Espiritu, King.  


Accordingly, as a well grounded claim must be supported by 
evidence, not merely allegations, Tirpak, the veteran's claim 
for service connection for residuals of a gunshot wound to 
the left lower extremity must be denied as not well grounded.

The Board finds that the RO has advised the appellant of the 
evidence necessary to establish a well grounded claim, and 
the veteran has not indicated the existence of any post 
service medical evidence that has not already been requested 
or obtained that would well ground his claim.  McKnight v. 
Gober, 131 F.3d 1483 (Fed.Cir. 1997);  Epps v. Gober, 126 
F.3d 1464 (Fed.Cir. 1997).

As the veteran has not submitted a well grounded claim of 
service connection for residuals of a gunshot wound to the 
left lower extremity, the doctrine of reasonable doubt has no 
application.  


II.  Whether new and material evidence 
has been submitted to reopen the claim of 
entitlement to service connection for 
asthma.  

Factual Background

The evidence which was of record at the time of the December 
1996 rating decision wherein the RO declined to reopen the 
claim of entitlement to service connection for asthma is 
reported below.  

Treatment records from R. R. C., M.D. are of record.  On a 
medical certificate and history completed in December 1971, 
the doctor noted that the veteran had asthma since 1953.  The 
doctor reported on an October 1974 letter that he had been 
treating the veteran for asthmatic bronchitis since 
approximately October 1965.  

A VA hospital summary for a period of hospitalization from 
September 1974 to October 1974 included a diagnosis of asthma 
by history.  It was noted on the form that the veteran had 
trouble breathing since 1953 which had increased in severity 
for the prior two years.  

The report of a VA examination conducted in November 1974 
included a diagnosis of asthma by history.  It was noted on 
the examination report that the veteran had alleged that he 
had had asthma for years.  

By rating decision dated in June 1975, the RO denied the 
claim of entitlement to service connection for asthma.  The 
veteran was informed of the decision and of his procedural 
and appellate rights via a letter dated in June 1975.  The 
veteran did not appeal the decision which became final in 
June 1976.  

In August 1996, the veteran attempted to reopen the claim of 
entitlement to service connection for asthma.  The RO 
declined to reopen the claim in December 1996.  The RO found 
that new and material evidence had not been submitted to 
reopen the claim.  The veteran was informed of the denial and 
of his procedural and appellate rights the same month.  He 
did not appeal the decision which became final in December 
1997.  

The evidence added to the record subsequent to the December 
1996 decision wherein the RO declined to reopen the claim of 
entitlement to service connection for asthma is set out 
below.  

Affidavits from A. P. And F. J. were submitted to the RO in 
February 1997.  The affiants reported they had served on 
active duty with the veteran and they had knowledge of the 
fact that the veteran "suffered from asthma" during active 
duty.  

VA outpatient treatment and hospitalization records have been 
associated with the claims file.  In July 1996, the veteran 
sought to have his asthma evaluated.  On a hospitalization 
record dated in August 1996, it was noted that he had a 
history of asthma for forty years.  

In January 1998, the veteran was diagnosed with chronic 
obstructive pulmonary disease and bronchitis.  On an April 
1998 clinical record, asthma was included as a diagnosis.  In 
May 1998, bronchitis with chronic obstructive pulmonary 
disease was diagnosed again.  A questionable history of 
asthma was noted.  No opinion regarding the etiology of the 
asthma was included in these records.  

Records from the Texas Rehabilitation Commission are 
associated with the claims file.  On the report of a private 
physical examination conducted in October 1996, chronic 
obstructive pulmonary disease-asthma was included as a 
diagnosis.  It was noted that the veteran had a long standing 
history of asthma and chronic obstructive pulmonary disease.  

Criteria

In order to obtain service connection, there must be both 
evidence of a disease or injury that was incurred in or 
aggravated by service, and a present disability which is 
attributable to such disease or injury.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303 (1998).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).

If no notice of disagreement is filed within the prescribed 
period, the action or determination shall become final and 
the claim will not thereafter be reopened or allowed, except 
as otherwise provided by regulation.  38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. § 20.1103 (1998).

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. 
§ 5104.  (West 1991).  


A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in § 3.105 of 
this part.  38 C.F.R. § 3.104(a).

The Board does not have jurisdiction to consider a previously 
adjudicated claim unless new and material evidence is 
presented.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996).  When new and material evidence has not been submitted 
in a previously denied claim "[f]urther analysis...is 
neither required, nor permitted."  Butler v. Brown, 9 Vet. 
App. 167, 171 (1996) (finding in a case where new and 
material evidence had not been submitted that the Board's 
analysis of whether the claims were well grounded constituted 
a legal nullity).  Thus, the well groundedness requirement 
does not apply with regard to reopening disallowed claims and 
revising prior final determinations.  Jones v. Brown, 7 Vet. 
App. 134 (1994).

The regulations define new and material evidence as follows:

New and material evidence means evidence 
not previously submitted to agency 
decision makers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (1998).


The Board notes that the U.S. Court of Appeals for the 
Federal Circuit recently ruled that the Court erred in 
adopting the test articulated in Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).  Hodge v. West, No. 98-7017 (Fed. Cir. 
Sept. 16, 1998).  



In Colvin, the Court adopted the following rule with respect 
to the evidence that would justify reopening a claim on the 
basis of new and material evidence, "there must be a 
reasonable possibility that the new evidence, when viewed in 
the context of all the evidence, both new and old, would 
change the outcome."  Colvin, 1 Vet. App. at 174.  In light 
of the holding in Hodge, the Board will analyze the evidence 
submitted in the case at hand according to the standard 
articulated in 38 C.F.R. § 3.156(a).  

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with claims for service connection.  
Evans v. Brown, 9 Vet. App. 273, 284, (1996) (citing Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 
(Fed. Cir. 1996) (table)).  Rather, it is the specified bases 
for the final disallowance that must be considered in 
determining whether the newly submitted evidence is 
probative.  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  

With regard to petitions to reopen previously and finally 
denied claims, the Board must conduct a three-step analysis.  
Elkins v. West, 12 Vet. App. 209 (1999);  Winters v. West, 12 
Vet. App. 203 (1999).  First, the Board must determine 
whether the evidence presented or secured since the prior 
final denial of the claim is "new and material."  Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991).  

If new and material evidence is presented or secured with 
respect to a claim that has been finally denied, the claim 
will be reopened, and the Board will determine, based on all 
the evidence of record in support of the claim, and presuming 
the credibility thereof, whether the claim is well-grounded 
pursuant to 38 U.S.C.A. § 5107(a).  

If the claim is well-grounded, the case will be decided on 
the merits, but only after the Board has determined that VA's 
duty to assist under 38 U.S.C.A. § 5107 has been fulfilled.  
The Court noted in Elkins and Winters that by the ruling in 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the Federal 
Circuit Court "effectively decoupled" the determinations of 
new and material evidence and well-groundedness.  

Thus, if the Board determines that additionally submitted 
evidence is "new and material," it must reopen the claim 
and perform the second and third steps in the three-step 
analysis, evaluating the claim for well-groundedness in view 
of all the evidence, both new and old, and, if appropriate, 
evaluating the claim on the merits.  See Elkins,  12 Vet. 
App. 209 (1999) and Winters v. West, 12 Vet. App. 203 (1999).   

Analysis

The Board finds the veteran has not submitted new and 
material evidence to reopen the claim of entitlement to 
service connection for asthma.  

The affidavits received at the RO in February 1997 are new as 
they were not of record at the time of the December 1996 RO 
decision.  This evidence is not material, however, as it does 
not provide competent evidence linking the veteran's asthma 
to active duty.  While the affiants reported that the veteran 
had asthma during active duty, there is no indication that 
the affiants have any specialized medical training and are 
thus laymen.  A lay person is not competent to make a medical 
diagnosis or to relate a medical disorder to a specific 
cause.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

The VA outpatient treatment and hospitalization records are 
new.  This evidence is not material as it does not indicate 
in any way that the veteran's asthma was linked to active 
duty.  The Court has held that additional evidence, which 
consists of records of post-service treatment that do not 
indicate in any way that a condition is service-connected, is 
not new and material.  Cox v. Brown, 5 Vet. App. 95, 99 
(1993).  

The records from the Texas Rehabilitation Commission are new 
but not material.  The records include a notation that the 
veteran had a long standing history of asthma.  However, the 
date of onset of the asthma was not provided nor was asthma 
linked to active duty.  

There is no additional evidence not previously submitted 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of this claim.  

The Board notes that the Court recently announced a three 
step test with respect to new and material cases.  Under the 
new Elkins test, VA must first determine whether the veteran 
has submitted new and material evidence under 38 C.F.R. 
§ 3.156 to reopen the claim; and if so, VA must determine 
whether the claim is well grounded based on a review of all 
the evidence of record; and lastly, if the claim is well 
grounded, VA must proceed to evaluate the merits of the claim 
but only after ensuring that the duty to assist has been 
fulfilled.  Winters v. West, 12 Vet. App. 203 (1999); Elkins 
v. West, 12 Vet. App. 209 (1999).

As new and material evidence has not been submitted to reopen 
the veteran's claim of entitlement to service connection for 
asthma, the first element has not been met.  Accordingly, the 
Board's analysis must end here.  Butler v. Brown, 9 Vet. 
App. at 171.


ORDER

The veteran not having submitted a well-grounded claim of 
entitlement to service connection for residuals of a gunshot 
wound to the left lower extremity, the appeal is denied.  

The veteran not having submitted new and material evidence to 
reopen the claim of entitlement to service connection for 
asthma, the appeal is denied.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The veteran has claimed entitlement to a compensable 
evaluation for residuals of a gunshot wound to the right 
lower inner thigh.  Review of the claims file shows that the 
last time the disability was examined by VA for compensation 
purposes was in November 1974.  Additionally, the Board notes 
that on a statement received at the RO in July 1998, the 
veteran reported that he had been receiving treatment for his 
right thigh disability since 1973 at VA facilities.  It 
appears that all the veteran's VA treatment records have not 
been associated with the claims file.  

The Court has held that the duty to assist the veteran in 
obtaining and developing facts and evidence to support his 
claim includes obtaining pertinent outstanding medical 
records as well as adequate VA examinations.  Littke v. 
Derwinski, l Vet. App. 90 (l990).  This duty includes an 
examination by a specialist when needed.  Hyder v. Derwinski, 
l Vet. App. 221 (l99l).

Therefore, pursuant to VA's duty to assist the veteran in the 
development of facts pertinent to his claim under 38 U.S.C.A. 
§ 5107(a);  38 C.F.R. § 3.103(a) (1998), the Board will not 
decide the issue of entitlement to a compensable evaluation 
for residuals of a gunshot wound to the right lower inner 
thigh pending a remand of the case to the RO for further 
development as follows:

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all health 
care providers, VA and non-VA, inpatient and 
outpatient, who may possess additional 
records pertinent to his claim for a 
compensable evaluation for residuals of a 
gunshot wound to the right lower inner thigh.  
After obtaining any necessary authorization, 
the RO should request and associate with the 
claims file legible copies of the veteran's 
complete treatment reports from all sources 
identified whose records have not previously 
been secured.  Regardless of the response 
from the veteran, the RO should obtain all 
outstanding VA treatment records.  

2.  The RO should arrange for a VA 
examination of the veteran by an appropriate 
specialist to determine the nature and extent 
of severity of the residuals of a gunshot 
wound to the right lower inner thigh.  The 
claims file, the rating criteria for 
evaluation of muscle injuries from gunshot 
wounds and the rating criteria for evaluation 
of scars and a separate copy of this remand 
must be made available to and reviewed by the 
examiner prior and pursuant to conduction and 
completion of the examination, and the 
examination report must be annotated by the 
examiner in this regard.  Any further 
indicated special studies should be 
conducted.  The examiner should record 
pertinent medical complaints, symptoms, and 
clinical findings, including functional 
limitations, if any, caused by the 
appellant's service connected residuals of a 
gunshot wound to the right lower inner thigh.  
The examiner must provide specific 
information as to whether the fragment wound 
injured one or more muscle groups or caused 
other damage to underlying structures.  

The examiner is must respond to the following 
questions:

a)  Did the gunshot wound involve injury to 
one or more muscle groups and, if so, which 
muscle group or groups were injured?  

b)  With respect to each such muscle group 
involved, is the severity of the residual 
disability best characterized as slight, 
moderate, moderately severe or severe, based 
upon the rating criteria with due 
consideration for the type of injury, history 
and complaint and the objective findings?

c)  Does the veteran have identifiable injury 
to any other tissue or underlying structure 
due to the gunshot wound, and if so, what is 
the nature of the functional impairment 
caused by such injury? 

d)  Do the residuals of the gunshot wound to 
the right lower inner thigh result in a scar 
that is poorly nourished with repeated 
ulceration?

e)  Do the residuals of the gunshot wound 
to the right lower inner thigh result in 
a scar that is tender and painful on 
objective demonstration?

f)  Do the residuals of the gunshot wound to 
the right lower inner thigh result in a scar 
that limits function of the right thigh?  Any 
opinions expressed must be accompanied by a 
complete rationale.

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  

In particular, the RO should review the 
requested examination report and required 
opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the RO should implement 
corrective procedures.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should re-
adjudicate the issue of entitlement to a 
compensable evaluation for residuals of a 
gunshot wound to the right lower inner 
thigh.  

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals


 

